Per Curiam.
Respondents brought this action to recover a commission on a sale of certain property belonging to the appellant. The contract is to be gathered from a letter by respondents to Mr. Orris Dorman, of the appellant bank:
“We are writing you in regard to the 907 acres located 14 miles southwest of Pullman, belonging to the bank. If this place is still on the market, we would be pleased to have you send us new description of it.”
*435A letter from Mr. Dorman:
“I am enclosing herewith description of the ranch below Pullman. The price at which we hold this is $32,000, subject to $1,000 commission. I hope that you will get busy and sell something for me at once.”
The description is a typewritten unsigned paper reading as follows:
“Hillcrest Eanch.
“Property of Farmers & Mechanics Bank, Spokane, Washington.
“This ranch consists of 907 acres, of which there are about 500 tillable, most in cultivation, practically level and as good land as there is in the Palouse country, crop on about 250 acres, summer fallow.
“Pasture: The pasture lays in two fields of about equal amounts. One field sloping toward the Snake river has the advantage of climate making it a number one winter grazing proposition. The other slopes to the north into the Wai-Wai Canyon, and like all north slopes of the Palouse country is subject to more moisture and heavier growth of grass.
“Buildings: The house is one of seven rooms, plastered, practically new, and in fine condition. The barn will hold 40 head of horses and 100 tons of hay. Other buildings such as are required on a place of this character are in good condition.
“Orchard: There are about 2 acres in orchard with several varieties of fruit sufficient for the place and all the neighbors in the country.
“Location: Twelve miles southwest of Pullman and 7 miles from Johnson, a town on the N. P. Ey. south of Pullman. Lies in township 13, range 44, more fully described as parts of sections 17, 18, 19 and 20.
“Stock Possibilities: This place could easily maintain 125 to 150 head of horses and cattle, besides 200 to 300 head of hogs which ought, under proper management, pay 10 per cent on an investment of $50,000.
“Water: Water is pumped from a spring near the barns into a cistern on the hill, and from there is piped to the house and portions of the premises. Every field is supplied with an abundance of spring water.”
*436The controlling question in the case is whether these writings are sufficient to satisfy the statute of frauds. It is our opinion that they are not, under the final holdings of this court upon this vexed question, and upon the authority of Rogers v. Lippy, 99 Wash. 312, 169 Pac. 858, and Nance v. Valentine, 99 Wash. 323, 169 Pac. 862, the judgment of the lower court is reversed, and the case will he remanded with instructions to enter a judgment of dismissal.